The Court of Common Pleas of Geauga County entered judgment in this case on December 19, 1991. Appellant, James C. Lewis, filed his notice of appeal on January 21, 1992, and the court of appeals dismissed the appeal as being untimely.
Pursuant to App.R. 3(A) and 4(A), the appellant’s notice of appeal was required to be filed with the clerk of the trial court within thirty days of the entry of the judgment appealed from. However, January 18, 1992, the thirtieth day, was a Saturday, January 19, 1992, a Sunday, and January 20, 1992, a legal holiday, Martin Luther King Day (see R.C. 1.14). Thus, in accordance with App.R. 14(A), the notice of appeal filed on January 21, 1992 was timely.
For the reasons stated above, the motion to certify the record is allowed, the judgment of the court of appeals is reversed, the appellant’s appeal to the Court of Appeals for Geauga County is reinstated, and the cause is remanded to that court for further proceedings.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.